Citation Nr: 0201286	
Decision Date: 02/08/02    Archive Date: 02/20/02	

DOCKET NO.  96-20 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, claimed as gastritis.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1993.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  During the pendency of this appeal, the veteran 
moved to the jurisdiction of the VARO in Cleveland, Ohio.

In its February 1995 rating decision, the RO denied 
entitlement to service connection for the following:  low 
back disability, variously claimed as chronic low back pain 
and disc herniation at L5 - S1; headaches; gastritis; 
bilateral knee pain; hearing loss disability; hemorrhoids; 
and a degenerated disc at T11 - T12.  In November 1995, the 
veteran submitted a timely notice of disagreement with that 
decision and was issued a statement of the case on all 
issues.  However, on VA Form 9 received in January 1996, the 
veteran limited his appeal to entitlement to service 
connection for low back disability, including chronic low 
back pain and disc herniation; headaches; gastritis; 
bilateral knee pain; and hearing loss disability.  Therefore, 
the issues of entitlement to service connection for 
hemorrhoids and entitlement to service connection for 
degenerative disc disease at T11 - T12 are no longer before 
the Board and will not be discussed below.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001); 38 C.F.R. § 20.101 (2001).

In September 1997, following a hearing at the Phoenix RO, the 
hearing officer granted the veteran's claims of entitlement 
to service connection for a low back disability, including 
degenerative disc disease at L4 - L5, and L5 - S1 and a 
mechanical low back disorder; chondromalacia of the right 
patella; and 

chondromalacia of the left patella.  The RO subsequently 
assigned a 20 percent disability evaluation for the veteran's 
service-connected low back disorder and noncompensable 
evaluations for the veteran's knee disabilities.  With 
respect to the issues of service connection for those 
disabilities, such decisions represented a full grant of the 
veteran's claims.  Accordingly, they are also not before the 
Board on this appeal and will not be discussed below.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

In September 2001, during the pendency of this appeal, the 
veteran had a hearing before the undersigned Member of the 
Board.  Following a conference with the veteran and his 
representative, the Board Member clarified the sole issues on 
appeal as entitlement to service connection for gastritis and 
entitlement to service connection for headaches.  Therefore, 
they are the only issues which will be discussed in the 
decision below.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

In a statement, received in August 1986, the veteran raised 
contentions to the effect that service connection is 
warranted for the residuals of a cervical spine injury and 
for a disorder manifested by stress.  Those questions have 
not been considered by the RO or otherwise developed for 
appellate review.  Accordingly, the Board has no jurisdiction 
over those questions; and, therefore, they are referred to 
the RO for appropriate action.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.


FINDINGS OF FACT

1.  Gastrointestinal disability, including gastritis, was not 
clinically demonstrated until several years after the 
veteran's discharge from service; and there is no competent 
evidence that it is in any way related thereto.

2.  A chronic headache disorder was first clinically 
manifested in service.  



CONCLUSIONS OF LAW

1.  Gastrointestinal disability, claimed as gastritis, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  A headache disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102 and 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
gastrointestinal disability and for headaches.

The Facts

During his September 1974 service entrance examination, the 
veteran responded in the negative when asked if he then had, 
or had ever had, frequent or severe headaches; frequent 
indigestion; or stomach, liver, or intestinal trouble.  On 
examination, his abdomen and viscera were found to be normal.  
A neurologic examination was also normal.

During the veteran's October 1993 service separation 
examination, he responded in the affirmative, when asked if 
he then had, or had ever had frequent or severe headaches or 
stomach, liver, or intestinal trouble.  He responded in the 
negative, when asked if he then had, or had ever had, 
frequent indigestion.  On examination, his abdomen and 
viscera were normal.  A neurologic examination was also 
normal.

Records from R. H., M.D., show that he treated the veteran 
primarily for a back disability from May 1994 through August 
1994.  The veteran reported that he had injured his neck 
while water-skiing in 1975.  There were no recorded 
complaints or clinical findings of headaches.  In June 1994, 
the veteran complained of midepigastric pain, which Dr. H. 
stated was undoubtedly related to the use of Feldene which 
the veteran took for pain.  Thereafter, the veteran did not 
take Feldene.

During a VA general medical examination in October 1994, the 
veteran complained of a history of gastritis with the chronic 
use of nonsteroidal anti-inflammatory medication.  It was 
noted that the gastritis was much improved, as the veteran no 
longer took such medication.

During a VA gastrointestinal examination in October 1996, the 
veteran complained of longstanding, intermittent abdominal 
pain which was worse with food.  On examination, there were 
no objective clinical findings.  The diagnosis was abdominal 
pain of unknown etiology.  An esophagogastroduodenoscopy was 
scheduled.  However, the report of that procedure is not 
contained in the claims folder.

During a November 1996 VA neurologic examination, the veteran 
complained of chronic headaches since the 1970's.  They were 
reportedly bioccipital in nature and felt like a tightening 
vise.  On examination there were no objective neurologic 
findings.  The impression was chronic tension headaches by 
clinical description.

In March 2001, the veteran underwent an endoscopy at a 
military medical facility.  The findings included Barrett's 
epithelium/esophagus, as well as a hiatal hernia.

Analysis

Service connection connotes many factors, but basically, it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
There must be competent evidence of current disability 

(generally, a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a  nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Even 
if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Gastritis

The available service medical records, as well as those 
medical records dated after service, are completely negative 
for a diagnosis of gastritis.  Although the veteran 
complained of stomach, liver, or intestinal problems at the 
time of his separation from service, and although abdominal 
pain of unknown etiology was reported on an October 1996 VA 
examination, no chronic, identifiable gastrointestinal 
pathology was identified until March 2001.  At that time, the 
veteran was found to have Barrett's epithelium/esophagus and 
a hiatal hernia.  There is no competent evidence, however, 
which shows that such disability is in any way related to 
service.  During his hearings on appeal in October 1996 and 
in September 2001, the veteran reiterated that he had stomach 
pain in service and concluded, essentially, that it was 
related to his current stomach pain.  It should be noted, 
however, that lay personnel are not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or etiology of a particular disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Moreover, private medical records from Dr. H., as well as 
those from the VA, and the transcript of his hearing on 
appeal in August 1996, indicate that the veteran's 
gastrointestinal upset was the result of medication he was 
taking for back pain.  Reportedly, when he ceased taking that 
medication, 

the gastrointestinal upset stopped.  In any event, there is 
simply no competent evidence that the veteran's current 
gastrointestinal disabilities are in any way related to 
service.  Accordingly, service connection for such 
disabilities is denied.

Headaches

At the time of his separation from service, the veteran 
reported frequent or severe headaches; and following a 
November 1996 VA neurologic examination, it was noted that he 
had chronic headache disability.  The evidence shows that 
such disability had its onset in service.  Indeed, during the 
veteran's hearings on appeal, the veteran's spouse testified 
that, in service, the veteran frequently reported having 
headaches.  The veteran also testified that, since service, 
he had had chronic problems with headaches.  Such medical 
findings and testimony suggest that the veteran's current 
headache disability had its onset in service.  At the very 
least, the evidence is in equipoise; that is, the evidence 
both for and against the claim is in approximate balance.  
Under such circumstances, all reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  Accordingly, service connection for a headache 
disability is warranted.  To that extent, the appeal is 
allowed.

Development

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
which I will refer to hereafter as the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  That law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103(A)).  That change in the law 
is applicable to all 

claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, Section 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).

The Board is well aware that despite the fact that the 
veteran served on active duty for almost 19 years, the VA has 
been unable to obtain his service medical records, other than 
the reports of his service entrance and separation 
examinations.  In this regard, the VA has made numerous 
attempts to assist the veteran with limited success.  Between 
September 1994 and January 1996, the RO attempted to get such 
records from the National Personnel Records Center (four 
times in writing, and one time telephonically); from the 
veteran (twice); from Randolph Air Force Base (once); and 
from David-Mothan Air Force Base (once).  Neither the veteran 
nor the VA has identified any other possible sources from 
whom those records may be requested; and therefore, at this 
time, they must be classified as missing.  Further attempts 
to get such records from the National Personnel Records 
Center or other sources, without additional information, 
would amount to no more than duplication of effort.  
Development is not required in those situations where doing 
so would result in the imposition of necessary burdens on the 
Board without the possibility of any benefits flowing to the 
veteran.  38 C.F.R. § 20.1102 (1999); see, e.g., Anderson v. 
West, 12 Vet. App. 491, 498 (1999) ("the law does not require 
a useless act").  Moreover, the failure to obtain such 
records has not, by itself, frustrated any potential grant of 
VA benefits.  Indeed, the VA has obtained medical records 
dated after service and has performed multiple VA 
examinations.  It has also held two hearings on appeal, the 
transcripts of which have been associated with the claims 
folder.  Despite such efforts, the overall record remains 
negative for any evidence of chronic gastrointestinal 
disability related to service.  There is simply no continuity 
of symptomatology or competent evidence of a nexus to suggest 
otherwise.  Accordingly, the Board is of the opinion that the 
VA has met its duty to assist the veteran in the development 
of this appeal. 



ORDER

Entitlement to service connection for gastrointestinal 
disability, claimed as gastritis, is denied.

Entitlement to service connection for headaches is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

